McCulloch, J., (dissenting.) I do not think the evidence in this case warrants a recovery of damages. The most that it shows is that the child might have contracted pneumonia from exposure to cold in the station while -waiting for a train. This is too speculative and uncertain to justify a finding that the illness did result from that cause. Before the defendant can be made to pay damages on account of the illness, something more should have been shown than the bare possibility that this was the cause. The mere fact that the disease might have resulted from that cause is insufficient. 13 Cyc. 216; Trapnall v. Red Oak Junction, 76 Iowa, 744. The evidence shows just as clearly that the illness resulted from other causes. Another child in the same family had at that time just recovered from a spell of pneumonia, and this malady was epidemic in and about Coal Hill when the child was taken there. Besides, the weather was very inclement, and there was necessarily some exposure in going to the station; and the evidence shows that the father of the child, during the wait for the train, walked with him in the mist and snow several times around the station house, instead of remaining in the house, where it was at least dry. Pneumonia is, we are told by good authority, infectious and in a measure contagious, and, if this be true, there is abundant evidence of other opportunities for the child to have contracted the disease. The defendant violated its duty in not making the station comfortable for its passengers, but I do not think the evidence makes it sufficiently certain that injury re-suited from the omission, to justify an assessment of damages. Therefore I dissent.